DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered. 


Allowable Subject Matter
Claims 1, 3-6, 10-13, 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Kalafut et al. disclose: an X-ray source configured to generate and irradiate X-rays (para. [0062]-[0063]) according to an X-ray irradiation condition including a tube voltage, a tube current, an exposure time, or a filter (para. [0070]. [0119]); a display configured to provide a graphic user interface to receive a selection about the X-ray irradiation condition (fig.19 – fig.21). Yao et al. disclose: a controller configured to: calculate a current ratio of x-rays that have not transmitted the filter to X-rays that have transmitted the filter (para. [0053]). The prior arts of references fail to disclose, teach, suggest or make obvious: a controller configured to: calculate a conversion ratio of a dose of x-rays that have not transmitted the filter to a dose of X-rays that have transmitted the filter, calculate based on the conversion ratio, a parameter that represents a dose of radiation, to which an influence of the filter is reflected, based on a selected X-ray irradiation condition and control the display to display the parameter, wherein the parameter comprises at least one of a converted amount of tube current corresponding to X-rays that have transmitted the filter, an amount of dose of X-rays that have transmitted or a conversion ratio, wherein the converted amount of tube current is given by an amount of a selected tube current multiplied by the conversion ratio, and wherein the amount of dose X-rays that have transmitted the filter is given by the amount of the selected tube current multiplied by a dose per amount of a tube current when the selected filter is used, the controller is configured to obtain the conversion ratio of the dose of X-rays that have not transmitted the filter to the dose of X-rays that have transmitted the filter, based on the dose per amount of tube current corresponding to the selected X-ray irradiation conditions and the dose per amount of tube current corresponding to an occasion when the filter is not used in the selected X-ray irradiation conditions.
Regarding independent claim 13, the claim contains the same substantive limitations as independent claim 1, the claim is therefore allowed on the same basis.
Claims 3-6, 10-12, 15-18 are allowed on the basis as independent claims 1 & 13 for dependency reasons.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri between 9-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        




/MAMADOU FAYE/Examiner, Art Unit 2884